Title: James Madison to John W. Williams, 13 April 1828
From: Madison, James
To: Williams, John W.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl. [13]. 1828
                            
                        
                        I recd. by the last mail your favor of the 5th. A newspaper had apprized me a few days before of the
                            afflicting event which it confirms. I had always abundant reason to be assured that I enjoyed the cordial regard of my
                            departed friend, as a I was conscious of a mutual reciprocity in that respect; as well as sensible of what was due in every
                            respect, both to his public & private work. I have a large share therefore in all that is felt for his loss; a
                            loss which has been doubled to those most dear to him by that of the very estimable relative who, it appears sunk into
                            the grave at nearly the same moment. Mrs. M. desires me to express on her part her love & sympathies for Mrs.
                            Jackson, & for her niece Mary.
                        
                            
                                
                            
                        
                    